DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 16/618286.  Claims 19-36 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant IDS filed 11/29/2019 and 03/25/2021 have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

“Means” in claim 36 is interpreted using applicant specification to indicate the adjuster device is either spacer, or plates that act as reaction members.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21, 23, 24, 26, 28 and 36 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Gorges DE102015213125 cited by applicant and including machine language translation.

Regarding claim 19 Gorges A clutch mechanism configured to be driven in rotation about an axis, comprising: two assemblies (K1, K2), each assembly comprising at least: an outer disk carrier (2 left for K1 and 2 right for K2) delimiting on the outside a cavity, a clutch comprising a stack 3 of coupling disks and of friction disks, the stack being housed in the cavity and configured to be driven in rotation about the axis, a reaction member 5 of the outer disk carrier configured to allow the coupling disks to be compressed against the friction disks in an engaged position of the clutch, the clutch mechanism comprising at least one assembly device (spline of 2) for assembling the two assemblies with one another, and the clutch mechanism comprising at least one adjusting device (7/8, 8a) for setting an axial distance (translation paragraph 0039, 0040) separating the two clutches.  (The sum of thickness of 7, 8 and 8a sets the distance between the clutches)



Regarding claim 21 the adjusting device is positioned between the two outer disk carriers. (Fig 2)

Regarding claim 23 the adjusting device is formed by a spacer (8, 8a) the shape of which is circular with respect to the axis (paragraph 0041).

Regarding claim 24 the spacer (8, 8a) keeps at least one of the reaction members 5 bearing against the corresponding clutch.

Regarding claim 26 the spacer 8 comprises at least a first axial projection (side of 8 contacting 5) providing bearing pressure against one of the reaction members 5.

Regarding claim 28 the adjusting device is formed by at least one reaction member of the assemblies.(in part, the reaction members provide the input to the adjusting device)

Regarding claim 36 comprising: a first placement step, positioning the assemblies relative to one another in such a way that one of the outer disk carriers faces the other outer disk carrier (aligned axially); a second placement step, positioning the adjusting device between the two assemblies; (placement steps do not require the 


Claims 19-24, 26- 28 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Jakob 2013/0056323.

Regarding claim 19 Jakob shows: A clutch mechanism configured to be driven in rotation about an axis, comprising: two assemblies (K1, K2), each assembly comprising at least: an outer disk carrier (spline portion of 14 left of 56 and 14 right of 56 separated by groove at 56) delimiting on the outside a cavity, a clutch comprising a stack (48,50) of coupling disks and of friction disks, the stack being housed in the cavity and configured to be driven in rotation about the axis, a reaction member 51 of the outer disk carrier configured to allow the coupling disks to be compressed against the friction disks in an engaged position of the clutch, the clutch mechanism comprising at least one assembly device (spline of 14) for assembling the two assemblies with one another, and the clutch mechanism comprising at least one adjusting device (56) for setting an axial distance (paragraph 0032) separating the two clutches.  

Regarding claim 20 the adjusting device 56 makes it possible to set an internal axial clearance for each clutch (shown in Fig 1).

Regarding claim 21 the adjusting device 56 is positioned between the two outer disk carriers. (in groove Fig 1)

Regarding claim 23 the adjusting device is formed by a spacer (56) the shape of which is circular with respect to the axis (paragraph 0032).

Regarding claim 24 the spacer (56) keeps at least one of the reaction members 51 bearing against the corresponding clutch.

Regarding claim 26 the spacer 56 comprises at least a first axial projection (side of 56 contacting 51) providing bearing pressure against one of the reaction members 51.
Regarding claim 27 the spacer 56 comprises at least a second axial projection providing bearing pressure against the other reaction member, the first axial projection being distinct from the second axial projection.  (projections are unnumbered curved portions of 56 contacting reaction members 51.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jakob 2013/0056323 in view of Arhab 2016/0084322.

Regarding claim 22 In Jakob each of the outer disk carriers of the assemblies does not show a first extension extending radially outward beyond a peripheral edge of the corresponding outer disk carrier, the adjusting device being positioned between the two first extensions.   However in a clutch mechanism with two assemblies (E1, E2) Arhab shows two inner disk carriers, each inner carrier shows a first extension 50 extending radially inward beyond an inner edge of the corresponding inner disk carrier, an adjusting device (58,62) being positioned between the two first extensions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to replace the adjusting device of Jakob with the adjusting 

Regarding claim 25 the spacer (as modified by Arhab) comprises at least one radial projection 50 with respect to the axis providing bearing pressure (due to rivet 85) against at least the first extension of each of the outer disk carriers.

Regarding claim 36 comprising: a first placement step, positioning the assemblies relative to one another in such a way that one of the outer disk carriers faces the other outer disk carrier (aligned axially Jakob paragraph 0031 but both assemblies can be placed with modification by Arhab); a second placement step, positioning the adjusting device between the two assemblies; (Jakob paragraph 0032 but know sandwiching the adjuster device between the assemblies) an assembly step, fixing the assemblies to one another by means of the adjusting device and using the assembly device. (using the rivet 85 of Arhab)

Allowable Subject Matter
s 29-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gremplini 2007/0240961 in a double clutch discloses (Fig 2) axially aligned multi-plate clutches (24, 26) with a central spacer (unnumbered).

Schulz 3566707 discloses a dual clutch with multiple plates and with a spacer 38 (Column 2 lines 60-67).

Noehl 2011/0114436 discloses a dual clutch with housing 6 and center adjuster plate 5.

Schou 3023640 in Fig 4 discloses a dual axial clutch arrangement with adjuster plate 96 where two clutch assemblies 60, 65 are joined at the adjuster plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/Primary Examiner, Art Unit 3659